DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claim amendment with remarks on February 19, 2021. Claims 1, 8, and 15 have been amended. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below.
Allowable Subject Matter
3.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Zhang et al. (US 2019/0174466) and Park et al. (US 2015/0208392) are generally directed to various aspects of implementing the time domain resource allocations in wireless communications systems, that include time-domain symbol determination and indication using a combination of higher layer and downlink control information signaling for physical downlink shared channel and physical uplink shared channel, time domain resource allocations for mini-slot operations, rules for postponing and dropping for multiple mini-slot transmission, and collision handling of sounding reference signals with semi-statically or semi-persistently configured uplink transmissions; and determining the PDSCH start symbol index when a 
However, in consideration of the claim amendment with arguments/remarks filed February 19, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“transmitting: a first physical uplink control channel (PUCCH) including a first HARQ-ACK information and a second PUCCH including a second HARQ-ACK information,” and “wherein HARQ-ACK information is included in: the first HARQ-ACK information when the first PDCCH is received in the first CORESET; and the second HARQ-ACK information when the first PDCCH is received in the second CORESET,” as specified in claim 1. 
Similar limitations are included in claim 8. 
“a receiver configured to receive: a first physical uplink control channel (PUCCH) including a first HARQ-ACK information and a second PUCCH including a second HARQ-ACK information,” and “wherein HARQ-ACK information is included in: the first HARQ-ACK information when the first PDCCH is transmitted in the first CORESET; and the second HARQ-ACK information when the first PDCCH is transmitted the second CORESET,” as specified in claim 15. 
Dependent claims 2-7, 9-14, and 16-20 are also allowable for incorporating the features recited in the independent claims.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
							/WEI ZHAO/
Primary Examiner
Art Unit 2473